Case 2:12-cv-00089-KM-JBC Document 363 Filed 12/11/19 Page 1 of 2 PageID: 24133



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 CHARLENE DZIELAK, SHELLEY BAKER,
 FRANCIS ANGELONE, BRIAN MAXWELL,
 JEFFERY REID, KARl PARSONS,
 CHARLES BEYER, JONATHAN COHEN,                    Civ. No. 2:12-89 (KM)(JBC)
 JENNIFER SCHRAMM, and ASPASIA
 CHRISTY on behalf of themselves and all
 others similarly situated,                                 ORDER


                           Plaintiffs,


                   v.


  WHIRLPOOL CORPORATION, SEARS
  HOLDINGS CORPORATION, THE HOME
  DEPOT, INC., FRY’S ELECTRONICS,
  INC., APPLIANCE RECYCLING CENTERS
  OF AMERICA, INC., and LOWE’S HOME
  CENTER, LLC,


                           Defendants.




 KEVIN MCNULTY. U.S.D.J.:


       THE COURT having granted certain defendants’ motions for summary
 judgment and ordered plaintiffs to show cause why that grant of summary
 judgment should not be extended to non-moving defendant Appliance
 Recycling Centers of America, Inc. (ARCA) (DE 361);

       AND IT APPEARING that plaintiffs, while preserving all substantive
 objections, do not object to the narrow supplementary relief specified in the
 order to show cause (see DE 362);


                                         1
Case 2:12-cv-00089-KM-JBC Document 363 Filed 12/11/19 Page 2 of 2 PageID: 24134



         IT IS this 11th day of December, 2019,

         ORDERED that the Court’s Order and Opinion (DE 359, 360) granting
 defendants’ motion for summary judgment shall be deemed to apply to
 defendant ACRA as well, and all claims are dismissed as against ACRA.

         Judgment is final as to all parties and claims. The clerk shall close the
 file.




                                               ICE N MCNULTY
                                               United States District Judge




                                           2
